Mobbis, C.
— The appellant’s complaint contains eight paragraphs. By the suit he seeks relief from two judgments, rendered by the Gibson Circuit Court, on the 2d day of February, 1875, in favor of The Vincennes National Bank, against Jacob Hargrove and Caleb Trippet, as principals, and the appellant and one Miller, as sureties; one for $4,227.50, the other for $5,628.75.
The first, second, fifth and seventh paragraphs relate to the smaller judgment, and the third, fourth, sixth and eighth, to the larger one.
.The appellees demurred severally to each paragraph of the complaint. The demurrers were sustained, and final judgment rendered for the appellees.
The appellant assigns the rulings of the court upon the demurrers as errors.
The Vincennes National Bank filed cross complaints which were dismissed upon the motions of the defendants to the same. They are made part of the record by a bill of exceptions, and the bank assigns as error the dismissal of its cross complaints.
The four paragraphs of the complaint which relate to the judgment for $4,227.50 are in substance the same as the four which refer to the larger judgment.
The first, second and fifth are the same as the first, second and third paragraphs in the case of Sterne v. McKinney et al., ante, p. 578. For thereasons stated in that opinion, the court erred in sustaining the demurrer to the first paragraph of the complaint. The demurrers to the second and fifth were properly sustained. The seventh paragraph of the complaint is, substantially, the same as the fourth paragraph in the case of Sterne v. The Bank of Vincennes et al., ante, p. 549, and for the reasons given in that case, there was no error, we think, in sustaining the demurrer to it.
*599The demurrer to the third paragraph of the complaint, which is the same as the first, except that it relates to a different judgment, should have been •overruled. The demurrers to the fourth, sixth and eighth were properly .sustained.
We think, for the reasons stated in the case of Sterne v. The First National Bank of Vincennes el al., ante, p. 560, there was no error in dismissing the cross complaint filed by the bank.
Per Curiam. — It is ordered, upon the foregoing opinion, that the judgment below be reversed, at the costs of the appellees.
Niblack, J., was absent.
Petition for a rehearing overruled.